Citation Nr: 0320058	
Decision Date: 08/13/03    Archive Date: 08/25/03

DOCKET NO.  01-01 587A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial evaluation for service-connected 
post-traumatic stress disorder (PTSD) in excess of 30 percent 
prior to November 5, 2001, and for an initial evaluation in 
excess of 50 percent from November 5, 2001, exclusive of a 
temporary total hospitalization rating.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


REMAND

The veteran served on active duty from October 1966 through 
October 1968.  This claim comes before the Board of Veterans' 
Appeals (Board) on appeal from June 1999 and June 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which initially denied, then 
granted entitlement to service connection for PTSD, effective 
in November 1998, and assigned an initial 10 percent 
evaluation for that disability.  The veteran disagreed with 
the assigned initial evaluation, and, following issuance of a 
statement of the case (SOC) in January 2001, the veteran 
submitted a timely substantive appeal in February 2001.  
After the veteran submitted his substantive appeal, an 
October 2001 determination increased the veteran's initial 
evaluation for PTSD to 30 percent, effective in November 
1998, and a January 2003 rating decision increased the 
initial evaluation to 50 percent, effective from November 5, 
2001, with the exception of the period from December 19, 
2001, to March 31, 2002, for which a temporary total 
evaluation was assigned under 38 C.F.R. § 4.29 for 
hospitalization for more than 21 days.  The claim for an 
increased initial evaluation remains in controversy, since 
less than the maximum available benefit was awarded.  AB v. 
Brown, 6 Vet. App. 35 (1993).

By a formal claim submitted in March 2001, the veteran sought 
a total disability evaluation based on individual 
unemployability due to service-connected disability (TDIU).  
It also appears that his claim for an initial evaluation in 
excess of 10 percent may have raised an informal claim for 
TDIU prior to the submission of the March 2001 formal claim, 
as the veteran stated on numerous occasions, in connection 
with the claim for an increased initial evaluation, that he 
was unable to obtain and or retain employment as a result of 
his service-connected PTSD.  In April 2002, the RO denied the 
claim for TDIU, and the veteran has expressed his 
disagreement with that determination, including by testifying 
at a personal hearing conducted in September 2002.  Where a 
claimant files a notice of disagreement and the RO has not 
issued a SOC, the issue must be remanded to the RO for 
issuance of the SOC.  Manlincon v. West, 12 Vet. App.  238 
(1999).  The Board notes that, after the RO provides the 
veteran with a SOC, the veteran must submit a timely 
substantive appeal for the Board to have jurisdiction of the 
claim.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.202, 20.300-
20.306 (2002).

After this claim was transferred to the Board, but before a 
decision was issued, the veteran submitted a request for a 
personal hearing at the RO.  With that request, he also 
submitted additional relevant clinical evidence.  He did not 
provide a waiver of review of that evidence by the agency of 
original jurisdiction.  

Accordingly, the case is remanded to the RO for the following 
action:

1.  The RO should afford the veteran the 
opportunity to identify any VA or private 
clinical records which are not currently 
associated with the claims file which might 
assist him to establish the severity of his 
PTSD or that he is unable to work.  In 
particular, the veteran should be asked to 
identify any providers of private care since 
October 2002, and the RO should attempt to 
obtain the veteran's current private treatment 
records.  The RO should obtain VA treatment 
records from October 2002 to the present.

2.  The RO should advise the veteran as 
to alternate types of evidence which 
might be relevant to the severity of his 
PTSD or inability to work, including 
statements from former co-workers or 
supervisors or family members, statements 
from individuals for whom he did 
cabinetry work, clinical examinations 
conducted for insurance or education 
purposes, photographs, and any other 
evidence which might substantiate any 
relevant contention.

3.  In addition, the veteran should be advised 
of the period of time in which he may timely 
submit or identify evidence which might 
substantiate his claim.  

4.  The veteran should be scheduled for a 
personal hearing before the RO at the 
next available opportunity. 

5.  After all development directed above 
has been conducted, and after the veteran 
has been afforded an opportunity to 
present hearing testimony, the RO should 
determine whether any additional action 
is necessary to develop the evidence or 
to comply with the VCAA, including 
affording the veteran VA examination.  

6.  After all appropriate development of 
the claim for an initial evaluation in 
excess of 30 percent prior to November 5, 
2001 and for an initial evaluation in 
excess of 50 percent from November 5, 
2001, has been completed, the RO should 
adjudicate the claim for an increased 
initial evaluation for PTSD, including on 
an extraschedular basis.

7.  If any determination remains adverse 
to the veteran, the RO should issue a 
supplemental statement of the case which 
addresses all relevant law and 
regulations pertaining to the claim(s), 
as well as a discussion of the relevant 
provisions of the Veterans Claims 
Assistance Act of 2000. 

8.  With respect to the claim of 
entitlement to TDIU, the RO should issue 
a SOC which contains a summary of the 
pertinent facts and the laws and 
regulations applicable to claims for 
TDIU.  The veteran should be informed of 
the need to timely file a substantive 
appeal if he desires appellate review of 
this claim, and the RO should advise the 
veteran as to when the opportunity to 
file a timely substantive appeal expires. 

The case should then be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

